                             United States District Court
                           Western District of North Carolina
                                  Statesville Division

         Arthur Jay Goulette,          )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )               5:18-cv-00047-MR
                                       )
                 vs.                   )
                                       )
           Marta Kalinski,             )
            Defendant.                 )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s January 13, 2021 Order.

                                               January 13, 2021




         Case 5:18-cv-00047-MR Document 93 Filed 01/13/21 Page 1 of 1
